Case 1:02-cv-07236-GBD Document 114 Filed 05/05/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 

we we
¢

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD)(SN) Ny
ECF Case

 

 

 

This document relates to:

Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-7236 (GBD)(SN)

ON BEHALF OF BAUER PLAINTIFF IDENTIFED AT EXHIBIT A

 

Upon consideration of the evidence and arguments submitted by Plaintiff identified in
Exhibit A to this Order, a certain Plaintiff in Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-
7236 (GBD)(SN), who is a spouse of a victim killed in the terrorist attacks on September 11,
2001, and the Judgment by Default Against the Islamic Republic of Iran (“Iran’’) entered on
August 31, 2015, together with the entire record in this case, and in addition to the default

judgment award for compensatory and punitive damages for the pre-death conscious pain and

 

suffering of each decedent, (see ECF Nos. 3226, 3229), it is hereby, it is hereby;

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of a certain Plaintiff in Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-7236
(GBD)(SN), as identified in the attached Exhibit A, who is a spouse of an individual killed in the
terrorist attacks on September 11, 2001, as indicated in the attached Exhibit A, and it is

ORDERED that the Plaintiff identified in Exhibit A is awarded solatium damages of

$12,500,000, as indicated in the attached Exhibit A; and it is

 

ORDERED that the Plaintiff identified in Exhibit A is awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date

of judgment; and it is

 
Case 1:02-cv-07236-GBD Document 114 Filed 05/05/20 Page 2 of 4

ORDERED that the Plaintiff identified in Exhibit A may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on |
this issue; and it 1s

ORDERED that the Bauer Plaintiffs not appearing on Exhibit A may submit in later
stages applications for solatium damages awards that will be approved on the same basis as

currently approved for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO ORDERED:

, 2020
fo 7 (4
AGL, Bo Dainrwde
SHORGEJB. DANIELS
ited States District Judge

foe A >
eS 4 Tae

a

 

 

 

 

 
Case 1:02-cv-07236-GBD Document 114 Filed 05/05/20 Page 3 of 4

EXHIBIT A

 
Case 1:02-cv-07236-GBD Document 114 Filed 05/05/20 Page 4 of 4

 

| Estate of

| Family Member Name | Relationship

| Solatium Award

 

 

Alan Wisniewski

Kathleen Wisniewski

 

 

Spouse

$12,500,000.00

 

 

 

 

 

 
